Citation Nr: 9915518	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

In his substantive appeal dated in August 1998, the veteran 
contends that burns to his legs which he alleges occurred in 
Vietnam were not considered by the RO.  The Board notes that 
service connection for sunburned legs was denied in an 
October 1992 rating decision.  

The Board also notes that in April 1999 correspondence, the 
veteran submitted a list of his "concerns".  The only issue 
which is currently on appeal to the Board is the issue of 
service connection for peripheral neuropathy.  The veteran 
should contact the RO if he wishes to file claims pertaining 
to any of his other concerns.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1953 to 
April 1974.  He was physically present in the Republic of 
Vietnam from April 1968 to March 1969, in April 1969, and 
from June 1972 to September 1972.

2.  Peripheral neuropathy was initially diagnosed in 1997.

3.  There is no evidence of record showing the incurrence of 
acute or subacute peripheral neuropathy during service or 
within one year of the veteran's exposure to herbicide agent 
during active service, and no competent medical evidence 
demonstrating any connection between the currently diagnosed 
peripheral neuropathy and the veteran's active military 
service, including exposure to herbicides.

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for peripheral 
neuropathy, which is claimed to be a residual of exposure to 
Agent Orange.

As an initial procedural matter, the Board notes that the 
veteran's claim of entitlement to residuals of exposure to 
Agent Orange exposure was denied in an unappealed October 
1992 RO rating decision.  That decision became final and may 
be reopened only through the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.  In August 1997, the veteran filed a claim for 
service connection for a neurological condition, which the RO 
treated as a claim for service connection for peripheral 
neuropathy due to exposure to herbicides.  It appears that 
the RO did not deal with the matter of the finality of the 
October 1992 decision because of an intervening change in VA 
regulations pertaining to peripheral neuropathy as a result 
of claimed herbicide exposure, which became effective on 
November 7, 1996.  The Board, too, will treat the veteran's 
claim on a de novo basis.   See Spencer v. Brown, 4 Vet. App. 
283 (1993); Harder v. Brown, 5 Vet. App. 183 (1993). 


Relevant Law and VA Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such diseases during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1997); 38 C.F.R. § 3.309(e) (1998).  For the 
purposes of that section, "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2 (1998). 

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(6) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1997).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Well grounded claims

The threshold question regarding this issue is whether the 
veteran's claim for service connection for peripheral 
neuropathy is well-grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
held that, in order for a claim to be well-grounded, there 
must be a current disability which is related to an injury or 
disease which was present during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Court has also determined that a well-grounded claim 
consists of competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Court has held that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  Savage v. Gober, 10 Vet. App. 488 (1997),  However, 
there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497. 

Factual Background

Service

The veteran's DD-214 reflects that he served in the Republic 
of Vietnam from April 1, 1968 to March 8, 1969, from April 8, 
1968 to April 17, 1969 and from June 20, 1972 to September 
29, 1972.

Medical history

The veteran's service medical records are associated with the 
claims folder.  A service medical record dated in August 1969 
reflects that the veteran was seen for recurrent right 
anterior quadrant pain and one episode of numbness involving 
the right side of the veteran's face and trunk to his 
abdomen.  The impression was lipoma of the abdominal wall.  
Symptoms were found to have no neurological basis.  The 
examiner suspected an anxiety reaction.  The separation 
examination dated in April 1974 reflects that the veteran's 
neurologic system was clinically evaluated as normal.  

A VA examination dated in August 1975 reflects that the 
veteran's neurological system was clinically evaluated as 
normal.  

Post-service medical records associated with the veteran's 
service medical records reflect that the veteran was seen in 
December 1976 for chest pain, numbness of the hands and gas 
pains.  The diagnosis was anterior abdominal wall myalgia or 
myositis.  In October 1978, the veteran was seen for right 
sided facial pain and neurological symptoms for the past two 
weeks.  The neurological examination was within normal 
limits.  The assessment was right inferior oblique muscle 
temporal arteritis and cervical musculo-skeletal pain.  

The veteran underwent a VA examination related to possible 
exposure to toxic herbicide chemicals in July 1980.  His 
neurological system was clinically evaluated as normal.  
There were no complaints of extremity pain, weakness or 
numbness recorded at that time.  

The veteran underwent a VA general medical examination in 
August 1992.  He reported, inter alia, pains in his knees 
since basic training, frequent cramping of his toes, aches in 
his hips and thighs on long walks and occasional aches in his 
elbows.  The neurological and physical examination showed no 
abnormality.  The examiner reported that there was no obvious 
residua of exposure to Agent Orange.

In July 1996, the veteran was seen at a private medical 
facility for complaints related to his calf muscle.

In March 1997, the veteran was seen for many years of 
decreased/abnormal sensation in the distal left extremity.  
The veteran complained of altered sensation of the lower 
extremities, bilaterally, particularly in the feet since the 
late 1960's.  He also reported burning pain in the right 
lateral thigh, and cramping of the calves at rest or walking.  
He indicated that his bones were tender to pressure.  The 
assessment was long term altered sensation of the right lower 
extremity.  Nerve conduction studies were consistent with 
mild peripheral neuropathy.

In July 1997, the veteran was seen for a circular burning 
sensation area on the right thigh and decreased sensation in 
both feet since 1966.  The impression was mild peripheral 
neuropathy without progression.  

The veteran submitted a copy of the Agent Orange Review, Vol. 
13, No 1, dated in February 1997 which in essence states that 
Vietnam veterans currently disabled from acute and subacute 
peripheral neuropathy, if manifested within one year of 
exposure and resolved within two years of the date of onset, 
are eligible to apply for disability compensation.

Analysis

In the case at hand, the veteran has presented evidence of a 
current diagnosis of peripheral neuropathy.  The first prong 
of the Caluza test has thus been satisfied.

38 C.F.R. § 3.307(a)(6)(ii) requires that the onset of acute 
or subacute peripheral neuropathy become manifest to a degree 
of 10 percent or more within one year after the date the 
veteran was last exposed to an herbicide agent during active 
service, and § 3.309(e) defines the condition covered by the 
presumption as transient peripheral neuropathy that appears 
within weeks or months of exposure and resolves within two 
years of the date of onset.  

There is no evidence of record to show that the veteran 
incurred acute or subacute peripheral neuropathy during 
service.  Although the veteran did have what appeared to be 
neurological complaints during and within a year or two after 
service, no neurological disorder was identified, and 
peripheral neuropathy was never mentioned or suggested.  
Medical testing was pertinently negative for peripheral 
neuropathy for decades after service, including in particular 
the July 1980 VA Agent Orange examination.

The evidence of record indicates that the veteran's 
peripheral neuropathy was first diagnosed in 1997, over 20 
years after the veteran's retirement from service and 
25 years after he left Vietnam.  The veteran thus does not 
meet the statutory criteria for presumption of service 
connection on the basis of exposure to herbicides.  

While the veteran alleges that his peripheral neuropathy has 
been present since the 1960's, there is no medical evidence 
which reflects diagnosis or treatment until 1997.  
Furthermore, there is no medical evidence that the disability 
had become manifest to a degree of 10 percent or more within 
one year after the date the veteran was last exposed to an 
herbicide agent during active service, as is required by 
38 C.F.R. § 3.307(a)(6)(ii)

Accordingly, the veteran's neurological condition is not one 
considered for presumptive service connection pursuant to 38 
C.F.R. §§ 3.307 and 3.309.
Notwithstanding the foregoing, however, the veteran is not 
barred from presenting evidence of a direct causal connection 
between his currently diagnosed peripheral neuropathy and 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no medical opinion of record establishing a causal 
connection between the veteran's peripheral neuropathy and 
his service or any incident thereof.  The first diagnosis of 
record of peripheral neuropathy was rendered in 1997, over 20 
years after the veteran left service.  With respect to the 
requirement of nexus evidence, the record is devoid of any 
medical evidence which links the veteran's current peripheral 
neuropathy to his military service.  

Although lay witnesses, such as the veteran, are competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran has not been shown to be an expert capable of a 
competent medical opinion as to the etiology of his 
condition, and thus, his statements regarding a causal nexus 
between peripheral neuropathy and service are not sufficient 
to make his claim plausible. 

The Board notes that the March and July 1997 VA medical 
records reflect a history of symptoms related back to 
service.  However, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, the VA examiners did not link the 
veteran's reported symptomatology to the current diagnosis of 
peripheral neuropathy.   Therefore, the Caluza medical nexus 
evidence requirement has not been met.  See Savage, 10 Vet. 
App. at 497.

As there is no competent medical evidence of a link between 
the veteran's current diagnosis of peripheral neuropathy and 
service, his claim is not well-grounded and thus is denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, a competent medical opinion 
establishing a nexus between the current diagnosis of 
peripheral neuropathy and the veteran's service or to 
exposure to Agent Orange during service would be required to 
make the claim well grounded.


ORDER

A well-grounded claim not having been presented, service 
connection for peripheral neuropathy as a result of exposure 
to herbicides is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The Board observes in passing that the veteran's contention that symptoms of peripheral neuropathy have 
been present continuously since the 1960's would compel the finding that the disability necessarily had not 
resolved within two years of the date of onset, as is required by 38 C.F.R. § 3.309 (e).  Service connection 
accordingly could not be granted on that basis.  However, as indicated above, the veteran is not medically 
competent to diagnose peripheral neuropathy.  See Espiritu and Grottveit, above.


